12 F.3d 205
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy Lee MAYS, Plaintiff-Appellant,v.Doctor BERDEEN;  Major McMillan;  Alvin W. Hudson;Lieutenant Brooks;  Donald R. Stern,Defendants-Appellees,andCommonwealth of Virginia, Defendant.
No. 93-6640.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 8, 1993.Decided:  November 17, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Jimmy Lee Mays, Appellant Pro Se.
William Fain Rutherford, Jr., Elizabeth Kay Dillon, Kevin Scott Blair, WOODS, ROGERS & HAZLEGROVE; Leigh Thompson Hanes, George W. Wooten, Frances Merrimon Burwell, WOOTEN & HART, P.C., for Appellees.
W.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Jimmy Lee Mays appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Mays v. Virginia, No. CA-92-643-R (W.D. Va.  June 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because this appeal does not present a substantial or complex issue, Mays's motion for appointment of counsel is denied